DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10595271. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:

Application
Patent

transmit, to the terminal, a least one reference signal for measuring beams; and 
receiving, from the terminal, based on the information associated with the group- based beam reporting, a measurement report including at least two reference signal received powers (RSRPs) corresponding at least two beams, from the measured beams, associated with a beam group, wherein the at least two beams associated with the beam group correspond reference signals that are received simultaneously by the terminal.

    1. An operating method of a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information including information associated with a beam group; 
transmitting, to the terminal, reference signals for measuring beams; 
receiving, from the terminal, beam measurement information determined based on the reference signals, the beam measurement information including a reference signal received power (RSRP) of a beam pair included in the beam group and a beam group identity (ID); determining, based on the beam measurement information, a second transmission beam of the base station in case of determining to change a first transmission beam of the base station; and determining whether to transmit a beam change indication message based on the second transmission beam and the beam group ID.


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5, 8-9, 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. 20200128421)
- With respect to claims 1, Yang teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a report configuration including information associated with group-based beam reporting; 
transmit, to the terminal, a least one reference signal for measuring beams (e.g. step 101 in fig. 1, see par. 51-52); and 
receiving, from the terminal, based on the information associated with the group- based beam reporting (e.g. step 104 in Fig. 1), a measurement report including at least two reference signal received powers (RSRPs) corresponding at least two beams, from the measured beams, associated with a beam group (e.g. par. 61, 148 and 162), wherein the at least two beams associated with the beam group correspond reference signals that are received simultaneously by 
- With respect to claims 4, 8, 12 and 15, Yang teaches wherein the configuration information is transmitted via radio resource control signaling, and wherein the transmitted reference signals include channel state information reference signals (par. 130).  

Claims 3, 7, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. 20200128421) in view of Phuyal et al. (Pub. No. 20160192439).
- With respect to claims 3, 7, 11, 14, Yang discloses wherein the controller is further configured to transmit reference signal received power (RSRP) reporting (as Fig. 1), but fails to discloses a length of the RSRP reporting is 7 bits.  Phuyal teaches 7 bit for RSS to be reported, further adding in similarity with RSRP (see table 1 in Phuyal’s invention), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement into Yang’s invention for reporting beam group in the wireless network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHUC H TRAN/Primary Examiner, Art Unit 2471